Exhibit 10.1 SECURITIES Purchase Agreement This SECURITIES PURCHASE AGREEMENT (the “ Agreement ”) is made and entered into as of March 28, 2014 by and among Torvec, Inc., a New York corporation (the “ Company ”), B. Thomas Golisano, a resident of the State of Florida (the “ Investor ”), and each other Purchaser listed on the Schedule of Purchasers attached hereto (each along with the Investor, a “ Purchaser ” and collectively the “ Purchasers ”). WHEREAS , the Company and the Purchasers are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the “ Securities Act ”), and Rule 506 of Regulation D (“ Regulation D ”) as promulgated by the United States Securities and Exchange Commission (the “
